Matter of Rachlin (2014 NY Slip Op 07170)





Matter of Rachlin


2014 NY Slip Op 07170


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
RUTH C. BALKIN, JJ.


1998-00736	ON

[*1]In the Matter of Mitchell Rachlin, a disbarred attorney. (Attorney Registration No. 1051119)




DECISION & ORDERMotion by Mitchell Rachlin for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Rachlin was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 25, 1976. By opinion and order of this Court dated November 30, 1998, Mr. Rachlin was disbarred pursuant to Judiciary Law § 90(4) upon his conviction of a felony (see Matter of Rachlin , 250 AD2d 179). By decisions and orders on motion of this Court dated April 15, 2005, and July 6, 2010, respectively, Mr. Rachlin's first and second motions for reinstatement were denied. By decision and order on motion of this Court dated January 24, 2014, Mr. Rachlin's third motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Mitchell Rachlin is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Mitchell Rachlin to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, SKELOS and BALKIN, JJ., concur.ENTER:Aprilanne Agostino Clerk of the Court